DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6,21-23 and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, there is lack of antecedent basis for “the powdered cosmetic in the package”.  There is no previous requirement that the cosmetic is in the package.  (Steps of a claim are not presumed to be limited to the listed order.)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-6,21-23 and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant does not point out any support for any of the claim amendments filed 21 March 2022.  Applicant does not point out support for “locating the disposable member in a package”.  Applicant does not point out support for a powdered cosmetic being dispensed onto a single-use disposable member.  Applicant does not point out support for “transferring the disposable member including the powdered cosmetic in the package to a user with a robot arm”.  Applicant does not point out the support for powdered eye drops or ear drops as required by claim 31.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3-6,21-23 and 27-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torchia et al. (US 5,431,201).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible. Regarding claim 1, Torchia discloses a method for dispensing a custom formulation, comprising providing a custom formulation dispensing apparatus; locating one or more ingredients in one or more containers (see col. 13, lines 51-64) within the dispensing apparatus, dispensing one or more user selected powdered (see col. 1, line 16) custom formulations comprising one or more ingredients onto a single use disposable member (43); locating the disposable member into a package (17; and in the alternative one of the containers which the needle the syringe enters) and transferring the member to a user with a robot arm (18) moveable across at least two axes wherein the custom formulation dispensing apparatus includes a computer (10), an automated dispensing apparatus for dispensing the one or more ingredients using an at least two axis robot arm (18), and a housing (12) and wherein the housing contains the automated dispensing apparatus and the ingredients (see Fig. 1). The computer is not expressly disclosed to be in or out of the housing; however, it would have been obvious to one of ordinary skill in the art to have located the computer with the housing to control the robot arm and other elements within the housing. Regarding claim 3, the robot arm is translatable in at an X and Y direction and is rotatable about a Z axis (see col. 7, lines 27-68 and Fig. 1). Regarding claim 4, the robot arm is translatable in at least one of the X, Y and Z . 
Response to Arguments
Applicant’s amendment clarifies previous indefinite issues, yet introduce new indefiniteness issues.  New matter is also introduced.  
Torchia discloses powder in column 1, line 16.  
Torchia discloses locating the disposable member (43) into a package (17) as well as other packages (such as the container shown in Fig. 4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774